Clinton, J.
Defendant pled guilty to a charge of forgery and was sentenced to a term of 5 to ,10 years in the Nebraska Penal and Correctional Complex. The ¡sole issue on appeal is the claim that the sentence is excessive. The sentence indeed is a severe one, but we cannot say the trial court abused its discretion.
We have carefully examined the record, including the presentence report. The defendant has spent a major part of his adult life in penal institutions with rather brief periods of freedom between terms. He adapts well to prison life but is indifferent to programs of rehabilitation and has found it difficult to cope with the problems which confront the person released or paroled from prison. Imprisonment as means of rehabilitation has failed, but the trial court could apparently see no reasonable alternative. The comments of the trial court at sentencing indicate the sentence was intended to afford the defendant maximum motivation and opportunity for participation in rehabilitative programs.
Affirmed.